DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2020 has been entered.

Status of Claims
This action is in reply to the communications filed on 4/29/2020.  The Examiner notes claims 1-3, 5, 7-11, & 15-16 are currently pending and have been examined; claim 1, 7-11, & 15 are currently amended; claims 4, 6, & 12-14 are canceled without prejudice.  Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Objections
Claims 15 is/are objected to because of the following informalities:  
Claim 15:  "the neutral position" is assumed to be "a neutral position" since there is no occurrence of "neutral position" in claim 1 from which claim 15 depends.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-3, 5, 7-11, & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leslie (US 2520942 A) in view of Davidshofer et al. (US 20150082570 A1), hereinafter Leslie and Davidshofer, respectively.
Regarding claim 1 (Currently Amended),
Leslie teaches a floor nozzle [Fig 1-6, the figures show a vacuum cleaner nozzle/head] for a vacuum cleaner [Col 1, line 1-4], the floor nozzle comprising: 
a housing [11] including a sole plate [10, 45, & 50-54 form a sole plate] which faces a floor surface when in a working position [Fig 2 & 5, the nozzle faces a floor in a working position], the sole plate including a rear portion [Fig 6, 54 to the end of 10 opposite 52 forms a rear portion, a front portion [Fig 6, 52 to 13 forms a front portion, and lateral portions [45 are lateral portions that also overlap the front and rear portions], the sole plate having provided therein a suction opening [13], the suction opening being surrounded by the rear portion of the sole plate, the front portion of the sole plate, and the lateral portions of the sole plate [Fig 4 & 6], 
wherein the rear portion and the lateral portions of the sole plate are deformable [Fig 2 & 4-5, Col 3, line 34-44; the rear and lateral portions of the sole plate can be adjusted (i.e. deformed) from a neutral position by 48],
wherein the sole plate comprises multiple segments [Fig 4, there are two 45's and the center section between them], adjacent segments of the multiple segments being pivotable relative to one another [Fig 4, Col 3, line 34-44; each 45 is pivotable relative to the adjacent center section], and 
wherein each pair of adjacent segments has a V-shaped…portion [Fig 2 & 4, 46 is a V-shaped (Fig 2 shows a V-shape) hinge portion between adjacent segments] disposed therebetween such that the suction opening comprises, on each lateral portion, an alternating arrangement of at least segment, V-shaped…portion, segment [Fig 4, the suction opening has 62 then 46 then 13 on either side].
Leslie may not explicitly disclose wherein each pair of adjacent segments has an elastomer portion.
However Davidshofer teaches wherein each pair of adjacent segments [Fig 2 & 9] has an 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the V-shaped portions as disclosed by Leslie to be elastomer as disclosed by Davidshofer.  Pursuant of MPEP 2144-III, one of ordinary skill in the art would have been motivated to make this modification to automate function of the bolts 48 of Leslie to enable 45 to automatically deform downward under the suction to create the dome shape of Leslie without the trial and error of adjusting the bolts (Col 3, line 70-Col 4, line 5) [Davidshofer:  ¶38-¶39, the elastomer when used as a hinge can deform downward under a downward force (i.e. foot or suction force) and return to a neutral position when the force is no longer applied].
Regarding claim 2 (Original),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the front portion of the sole plate is deformable [Leslie:  Fig 2, Col 3, line 45-69; 45, 50, & 51 can all be adjusted (i.e. deformed)]. 
Regarding claim 3 (Previously Presented),
Leslie as modified teach the floor nozzle as recited in claim 1, wherein at least some of the portions of the sole plate are deformable such that they adapt to the floor surface and seal the floor nozzle with respect to the floor surface when the floor nozzle is in a vacuuming operation [Leslie:  The sole plate is adjusted to adapt to the floor surface during vacuuming and the addition of elastomer portions from Davidshofer make the adapting happen automatically via the downward suction force of the vacuum].
Regarding claim 4 (Canceled),
Regarding claim 5 (Original),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the suction opening has a suction opening edge, the suction opening edge being configured to be movable with the suction opening [Leslie:  13 has an opening edge that moves with 13]
Regarding claim 6 (Canceled),
Regarding claim 7 (Currently Amended),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein adjacent segments are pivotable relative to one another about respective pivot axes extending parallel to the working direction of 
Regarding claim 8 (Currently Amended),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein at least one segment is pivotable from a neutral position toward the floor surface [Leslie:  Fig 2, Col 3, line 34-44; 45 are secured to 10 and are held in an inclined position by 48 meaning they are pivotable from a neutral position toward the floor by 48].
Regarding claim 9 (Currently Amended),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the sole plate comprises two segments having a pivot axis extending centrally therebetween [Leslie:  Fig 4, the 45 on both sides have a pivot axis extending centrally between the center section and as that center section is also a segment then there are two segments with a pivot axis between them].
Regarding claim 10 (Currently Amended),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the sole plate comprises segments arranged symmetrically with respect to a center of the suction opening [Leslie: Fig 2 & 4].
Regarding claim 11 (Currently Amended),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein the segments form at least one lateral margin at the sole plate [Leslie:  Fig 2 & 4].
Regarding claim 12 (Canceled),
Regarding claim 13 (Canceled),
Regarding claim 14 (Canceled),
Regarding claim 15 (Currently Amended),
Leslie as modified teaches the floor nozzle as recited in claim 1, wherein each V-shaped elastomer portion is configured to produce a restoring force that returns the segments to a neutral position [Leslie:  Fig 2, Col 3, line 34-44; as modified 45 are secured to 10 by a V-shaped elastomer portion that has a neutral position but 45 move downward under influence of a downward force (i.e. suction force) and when the force is removed the elastomer returns 45 to the neutral position].
Regarding claim 16 (Previously Presented),
Leslie as modified teaches a vacuum cleaner for cleaning and care of floor surfaces [Col 1, line 5-
a fan [Leslie:  Col 1, line 5-15; "blower"] configured to create a vacuum to cause dirt to be picked up by an air stream [Leslie:  Col 1, line 5-15; the blower draws air (i.e. creates a vacuum) and dirt (i.e. picks up dirt) through the head/nozzle]; a separating system [Leslie:  Col 1, line 5-15; "bag"] configured to clean the drawn-in air from dirt [Leslie:  Col 1, line 5-15; bags in vacuums collect dirt but allow air to pass through]; and the floor nozzle according to claim 1 [See claim 1 rejection above]. 

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 7-11, filed 4/29/2020 have been fully considered and are not persuasive in light of the new grounds of rejection, see above.
However the Applicant's arguments regarding Dant (US 20170347852 A1) and Davidshofer fail to teach " wherein the sole plate comprises multiple segments, adjacent segments of the multiple segments being pivotable relative to one another, and wherein each pair of adjacent segments has a V-shaped elastomer portion disposed therebetween such that the suction opening comprises, on each lateral portion, an alternating arrangement of at least segment, V-shaped elastomer portion, segment" will be addressed as them may be raised in regards to Leslie and Davidshofer. The Examiner holds that the Applicant defines the center section (8 in the Applicant's Figures and Specification) as one of the plurality of segments therefore the center section of Leslie and Davidshofer is also a segment of the plurality of segments and every segment has an adjacent segment that is pivotable relative to the next segment. Therefore the claim limitations are met by Leslie and Davidshofer
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723